                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

_______________________________________
                                        )
In the Matter of the Complaint of       )
MARTIN NEE AND CLARE GUERIN,            )
as Owners of S/V INISHNEE, O.N. 598187, )                     Civil Action No.
for Exoneration from or Limitation      )                     20-10401-FDS
of Liability,                           )
                                        )
              Petitioners.              )
_______________________________________)


 ORDER APPROVING SECURITY, DIRECTING ISSUANCE OF NOTICE AND THE
            FILING OF CLAIMS, AND RESTRAINING SUITS

SAYLOR, C.J.

       WHEREAS, a complaint was filed on February 28, 2020, by the petitioners, Martin Nee

and Clare Guerin, as owners of the “S/V INISHNEE,” (“the vessel”) for exoneration from or

limitation of liability, pursuant to 46 U.S.C. §§ 30501-30512, and Rule F of the Supplemental

Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions of the Federal Rules of

Civil Procedure, concerning any claims and/or losses arising out of their vessel’s allision with

the Spinnaker Island Bridge in Hull, Massachusetts, on November 1, 2019; and

       WHEREAS, the complaint states that the value of the petitioners’ interest in the vessel

did not exceed the sum of $16,000 after the November 1, 2019 incident; and

       WHEREAS, petitioners have undertaken to deposit with the Court an ad interim security

of $16,500, sworn to on February 26, 2020, for the benefit of any and all claimants, with surety,

equal to the amount or value of petitioners’ interest in the vessel plus costs as required by

Supplemental Rule F(1), with interest at six percent per annum from the date hereof, executed by

GEICO Marine Insurance Company;

       NOW, THEREFORE, on motion by petitioners, it is hereby ordered that:
1. The ad interim security and interest undertaken by petitioners and GEICO Marine Insurance

   Company in the total amount of $16,500 plus six percent interest per annum representing

   petitioners’ interest in the vessel plus costs of $500 is hereby approved and shall be deposited

   with the Court by April 1, 2020. If the security is not deposited with the Court by that date,

   the injunction entered below in this order shall be vacated as to all claimants.

2. The Court, upon motion and good cause shown, shall cause appraisement of the value of the

   vessel, and may thereupon order said security increased or reduced if it finds the amount of

   the security to be insufficient or excessive.

3. Any claimant in these proceedings may, upon good cause shown and by written notice filed

   with the Court and served upon all parties of record, express its dissatisfaction with the

   $16,500 security filed as surety. In that event, petitioners shall within 30 days of the entry of

   an order by the Court concerning the surety, cause security to posted in the form provided by

   Supplemental Rule F(1) and satisfactory to this Court. If the petitioners fail to do so, the

   injunction entered below in this order shall be vacated as to all claimants.

4. A notice shall be issued by the clerk of this Court to all persons asserting claims or suits to

   which the complaint seeks exoneration from or limitation of liability admonishing them to

   file their respective claims with the clerk of this Court, in writing, and to serve a copy on the

   attorney for the petitioners, by April 15, 2020, or be defaulted. If any claimant desires to

   contest either the right to exoneration from or the right to limitation of liability, such claimant

   shall file and serve on the attorney for the petitioners, David J. Farrell, Jr., Farrell Smith

   O’Connell, P.O. Box 186, South Chatham, MA 02659, an answer to the complaint by April

   15, 2020, unless the claim has included an answer to the complaint, so designated, or be

   defaulted.



                                                   2
5. The notice described above shall be published in THE BOSTON GLOBE, a newspaper with

   general circulation, once a week for four successive weeks before April 15, 2020, as provided

   by Supplemental Rule F, and copies of the notice shall be mailed by petitioners in accordance

   with Supplemental Rule F to every person known to have any claim against the vessel or

   petitioners, to their attorneys.

6. The further prosecution of any and all actions, suits, and proceedings already commenced,

   and the commencement or prosecution hereafter of any and all legal proceedings of any

   nature and description whatsoever in any court of any jurisdiction against the petitioners, the

   vessel, and/or their insurers, and the making of any motion in such actions, suits, or

   proceedings except in this action, to recover damages for or in respect to the accident alleged

   in the complaint, are hereby restrained, stayed, and enjoined until the hearing and

   determination of this action. All warrants of arrest of the vessel and/or attachment issued or

   sought in such other legal proceedings are hereby dissolved and further warrants or arrest or

   attachment are hereby prohibited.

7. The service of this order as a restraining order shall be made by mailing a conformed copy of

   this order by first-class mail to the person or persons to be restrained, or to their attorneys.

So Ordered.



                                                          /s/ F. Dennis Saylor IV
                                                          F. Dennis Saylor IV
Dated: March 4, 2020                                      Chief Judge, United States District Court




                                                  3
